 Case 5:21-cr-50014-TLB Document 17                   Filed 05/04/21 Page 1 of 2 PageID #: 44




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )         CRIMINAL NO. 5:21-CR-50014-001
                                              )
JOSHUA JAMES DUGGAR                           )

                                 ENTRY OF APPEARANCE

       Comes now the United States of America, by and through its undersigned attorney, and

hereby enters the appearance of William G. Clayman, Trial Attorney for the United States

Department of Justice, Criminal Division, in the above-captioned case.

       Dated this 4th day of May, 2021.

                                            Respectfully submitted,

                                            Steven J. Grocki, Chief
                                            Child Exploitation and Obscenity Section

                                     By:    _/s/ William G. Clayman_____________
                                            William G. Clayman
                                            Trial Attorney
                                            Child Exploitation and Obscenity Section
                                            United States Department of Justice
                                            D.C. Bar No. 1552464
                                            1301 New York Avenue NW
                                            Washington, D.C. 20005
                                            Telephone: 202-514-5780
                                            Email: william.clayman@usdoj.gov




                                                  1
 Case 5:21-cr-50014-TLB Document 17                 Filed 05/04/21 Page 2 of 2 PageID #: 45




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of May, 2021, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF System, which will send a notification of such filing to

all counsel of record.


                                      By:    _/s/ William G. Clayman_____________
                                             William G. Clayman
                                             Trial Attorney
                                             Child Exploitation and Obscenity Section
                                             United States Department of Justice




                                                2
